Stevens, P. J.
(dissenting). I would affirm on the opinion of Feank, J., at Trial Term, with the following addition. The objection that the Board of Standards and Appeals failed to make the mandated findings, if of any validity beyond the purely technical, is overcome by the findings, circumstances • and conclusions set forth in the verified answer to the petition which was filed by the Board of Standards and Appeals. A reversal or *87remand is not required (Matter of New York City Housing & Redevelopment Bd. v. Foley, 23 A D 2d 84, affd. 16 N Y 2d 1071). The record contains substantial evidence to . support the determination.
Nunez, Kupeerman and Tilzer, JJ., concur with Steuer, J.; Stevens, P. J., dissents i-n an opinion, with respect to the judgment entered November 2, 1972.
Judgment, Supreme Court, New York County, entered on November 2, 1972, modified, on the law, without'costs, and the petition granted to the extent of annulling the determination of the respondent Board of Standards and Appeals' insofar as it granted the intervenor a permit for the construction of a. second 500-seat theatre. Judgment affirmed insofar as it confirmed the determination of the respondent further extending the time within which substantial construction was to be completed.
Order, Supreme Court, New York County, éntered October 20,1972, so far as appealed from, unanimously affirmed, without costs and without disbursements. The separate appeal therefrom is dismissed since the order has been reviewed on the appeal from the final judgment pursuant to CPLR 5501 (subd. [a], par. 1).